Citation Nr: 9928410	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include generalized anxiety disorder, major depression, 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied as not well-grounded the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  The veteran had active service 
from June 1968 to April 1970. 

In addition, the Board notes that the veteran was scheduled 
for an appeal hearing at the RO in April 1998, but prior to 
the hearing date, he requested that such hearing be 
rescheduled.  Subsequently, the veteran's appeal hearing was 
re-scheduled for July 1998; however, such hearing was also 
canceled, as reflected in a July10, 1998 VA Form 119 (Report 
of Contact).  As the record does not contain further 
indication that the veteran or his representative desire to 
reschedule the veteran's appeal hearing, the Board deems the 
veteran's request for an appeal hearing at the RO to be 
withdrawn.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's diagnoses of major depression and generalized 
anxiety, and his period of service.  

2.  The lay and medical evidence establishes a plausible 
claim that the veteran has PTSD related to his in-service 
experiences. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder characterized as generalized 
anxiety disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder characterized as major depression 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder characterized as PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

Furthermore, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).

The threshold question which must be as to each claim for 
service connection is whether the veteran has presented a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a psychiatric disorder or symptomatology.  
However, the service medical records appear incomplete, with 
no records for the period from September 1969, at 
approximately the time of the veteran's shrapnel injury, 
until January 1970.

Post-service medical evidence includes records from the 
Milwaukee VA Medical Center (VAMC) dated from April 1997 to 
January 1998 which note the veteran was diagnosed with 
various psychiatric disorders.  Specifically, these records 
include April 1997 notations indicating the veteran presented 
anxiety/depressed mood symptoms, and was diagnosed with rule 
out major depression, rule out PTSD, and generalized anxiety 
disorder versus agoraphobia.  In addition, May 1997 notations 
reveal the veteran underwent various psychiatric evaluations 
including, but not limited to, the Minnesota Multiphasic 
Personality Inventory 2, Beck Depression Inventory, and 
Mississippi Scale for Combat Related PTSD.  These studies 
revealed valid profiles with an honest and self-debasing 
response style, and showed extremely elevated PTSD subscales 
suggesting clinical PTSD.  As such, the veteran was diagnosed 
with chronic PTSD, delayed onset, and major depressive 
disorder superimposed on PTSD.

Other examiners assigned various diagnoses including 
generalized anxiety disorder, major depressive disorder, 
rule/out underlying PTSD, and atypical anxiety, among other 
diagnoses.  A September 1997 VA examination report notes the 
veteran had a history of major recurrent depression without 
the presence of psychotic features, along with persistent 
generalized anxiety.  As well, the examiner concluded that, 
although the veteran presented some symptoms of PTSD, he did 
not meet the full criteria for such diagnosis.  

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
his current diagnoses of generalized anxiety disorder or 
major depression are related to his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground claims for service 
connection for these disorders, in the absence of medical 
evidence of a nexus between his anxiety or major depression 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for a psychiatric disorder characterized as 
generalized anxiety and/or major depression, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim for service connection for a 
psychiatric disorder other than PTSD is well grounded, and 
the claims for service connection for those disorders will be 
denied on that basis.  38 U.S.C.A. § 5107(a).  

In arriving at the conclusion that the claims of service 
connection for a psychiatric disorder characterized as 
generalized anxiety disorder or major depression are not 
well-grounded, the Board took into considerations the various 
statements by the veteran and his representative tending to 
link his symptomatology of those disorders to his period of 
service.  However, while the Board acknowledges the sincerity 
of these statements, the Board notes that none of these 
individuals, as laypersons, are qualified to offer a medical 
opinion regarding the existence of a disability or as to the 
etiology of any such disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
United States Court of Veterans Appeals held that a veteran 
does not meet the burden of presenting evidence of a well 
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).  Thus, 
the veteran's statements, or other lay opinions submitted on 
his behalf, cannot serve as competent medical evidence to 
establish a plausible claim for service connection for a 
psychiatric disorder, variously diagnosed.  

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claim of service connection for a psychiatric disorder 
characterized as generalized anxiety and major depression, 
the VA is under no duty to assist the veteran in developing 
the facts pertinent to the claim.  See Epps v. Gober, 126 F. 
3d 1464, 1468 (1997).  Further, the law is clear that the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326, only after his claim is determined to be 
well grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  Therefore, the Board finds that, as the veteran has 
not shown that a claim of service connection for a 
psychiatric disorder other than PTSD is well grounded, the VA 
has no duty to afford him additional VA examination.  
Finally, the Board notes that the veteran has been requested 
to identify or submit private medical records subsequent to 
January 1998 which he has stated are relevant to claims for 
service connection for psychiatric disorders, but the veteran 
has not submitted any records or identified health care names 
or addresses, including after notification in a September 
1998 that his claims were not well-grounded without 
additional medical evidence.  VA has no further duty to 
attempt to obtain current private medical records, since the 
veteran has not provided necessary information, even though 
the veteran has indicated that such records may be available.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claims for service connection for generalized anxiety 
disorder and for major depression fail.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

However, the Board also finds that there is competent medical 
evidence that the veteran's claim of service connection for 
PTSD is plausible, that is, well-grounded.  Under criteria 
specified in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
veteran has met his burden of submitting a well-grounded PTSD 
claim because he has submitted medical evidence of a current 
disability; lay evidence (presumed, even as to non-combat 
occurrences to be credible to establish well-groundedness) of 
an in-service stressor, and medical evidence of a nexus 
between service and the current PTSD disability, in the form 
of a diagnosis by a VA physician.  Cohen, 10 Vet. App. at 
137.  Specifically, the Board concludes that the medical 
records from the Milwaukee VAMC, as discussed above, provide 
a medical diagnosis of PTSD and the necessary evidence that 
it is plausible that there is a nexus between the veteran's 
current diagnosis of PTSD and his period of service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  
Because the claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
However, as additional development is necessary prior to 
final adjudication on the merits, the veteran's claim is 
remanded to the RO for such development.


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a psychiatric disorder characterized 
as generalized anxiety disorder, is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for a psychiatric disorder characterized 
as and major depression, is denied.

The veteran's claim of entitlement to service connection for 
psychiatric disorder characterized as PTSD, is well grounded; 
the appeal is granted to this extent only.


REMAND

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence which corroborate the veteran's testimony 
or statements.  See Zarycki, 6 Vet. App. 98; Doran v. Brown, 
10 Vet. App. 283 (1994).

The Board notes that the service medical records associated 
with the file appear incomplete, in that there is no specific 
record of the time, date, or place of the veteran's injuries, 
and there are no records of those injuries, although it is 
clear that the injuries occurred during the veteran's tour in 
Vietnam.  The RO should attempt to obtain additional 
information in this regard.  

In this case, as noted above, records from the Milwaukee VAMC 
indicate the veteran has been diagnosed with PTSD.  However, 
the claims file does not contain any indication that the RO 
has attempted to verify any alleged stressful incidents 
related by the veteran in correspondence to the RO, including 
the circumstance of his injury or treatment.  The Board 
further notes that, although the current evidence includes a 
statement from the veteran indicating that he did not 
consider his injury combat-related, the RO should make a 
determination as to whether the veteran served in combat 
based on the evidence received during development.  In 
particular, the veteran should be afforded the opportunity to 
submit any available information about the circumstances of 
his injury, and whether his injury, even if caused by his own 
weapon, occurred during exchange of fire while on guard duty.  

In this regard, the law indicates that any diagnosis of PTSD 
must be based on a stressor history which has been verified.  
38 C.F.R. § 3.304(f).  As an examination based on a 
questionable history is inadequate for rating purposes, West 
v. Brown, 7 Vet. App. 70, 78 (1994), it is necessary that the 
veteran's stressors be verified, as well as that the veteran 
be provided a new examination where the examiner has an 
accurate, verified history of the veteran's military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  In particular, 
the veteran should be asked to provide 
specific details of the incident in which 
he was injured, including the date, 
location, names of fellow servicemembers 
or superiors who could confirm the 
circumstances of that incident, and the 
date location, and circumstances of his 
treatment following his injury, including 
units involved, number of casualties, and 
any other identifying information 
concerning casualties treated at Da Nang 
during the veteran's period of treatment 
there.  The veteran must be advised that 
such information is necessary to obtain 
supportive evidence of such stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  To the extent that 
the claimed stressors are noncombat 
related, the RO should advise the veteran 
of the need for credible supporting 
evidence.

2.  The RO should attempt again to locate 
any additional service medical records or 
administrative records which are 
available.  If the veteran provides 
sufficient information to identify the 
facility to which he was transferred for 
further care of his injury 
(identification of which may be indicated 
on a September 1969 embarkation slip 
included in the administrative records 
associated with the file, but the 
photocopied information is illegible), 
the RO should contact that facility 
directly to obtain any available records, 
or obtain from the service department 
information as to where the clinical 
records of that facility are stored, if 
the facility is closed.  

3.  If no further service or 
administrative records are available to 
confirm the date, time, and location, of 
the veteran's injury, the RO should 
request unit sick records, daily reports, 
or any other daily records which might be 
available to provide information as to 
the date, time, location, or 
circumstances of the veteran's injury.  

4.  With any additional information 
obtained regarding the claimed stressors, 
the information contained in the 
veteran's personnel records, and the 
evidence of record, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214, and all 
associated service documents should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
and they should be requested to provide 
any information that might corroborate 
the veteran's alleged stressor(s). With 
regard to the incident that has been 
reported with some specificity by the 
veteran, the USASCRUR should be asked to 
verify the veteran's claimed stressors.  
This review is specifically requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

5.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

6.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 3, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

8.  Thereafter, the RO should adjudicate 
de novo the issue of service connection 
for a psychiatric disorder characterized 
as PTSD, in light of relevant decisions 
including Cohen, supra.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals






